Citation Nr: 1028984	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by memory loss as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for fungus infection and 
callosities of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for fungus infection and 
callosities of the left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for tinea corporis.

5.  Whether clear and unmistakable error (CUE) was committed in a 
September 1998 rating decision that failed to assign an effective 
date earlier than July 17, 1997, for the award of service 
connection for PTSD.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The September 2007 decision, in part, denied a claim for a 
compensable rating for service-connected fungus infection of the 
feet, callosities, and tinea corporis.  In October 2007, the RO 
awarded a separate 10 percent rating for fungus infection and 
callosities of the right foot and a 10 percent rating for fungus 
infection and callosities of the left foot.  A noncompensable 
(zero percent) rating was continued for tinea corporis.  
Essentially, this action created the three separate rating issues 
concerning the Veteran's skin disabilities as identified on the 
title page.

In December 2007, the Veteran provided testimony at a hearing 
before the RO in Lincoln.  The Veteran also requested a hearing 
before the Board in an October 2007 substantive appeal.  A 
videoconference hearing was scheduled for September 3, 2008 at 
the Lincoln RO.  Subsequently, the Veteran notified VA that he 
wished to withdraw his hearing request and have the Board decide 
the appeal based on the evidence of record.  Under these 
circumstances, the Board finds that the Veteran has been afforded 
his opportunity for a Board hearing and that his request to 
testify before the Board has been withdrawn.  38 C.F.R. 
§ 20.702(e) (2009). 

(The decision below addresses the Veteran's rating claims and the 
CUE claim.  The claim of service connection for a disability 
manifested by memory loss is addressed in the remand that follows 
the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's service-connected fungus infection and 
callosities of the right foot have not affected at least 5 
percent of his entire body or exposed areas; systemic therapy has 
not shown.

2.  The Veteran's service-connected fungus infection and 
callosities of the left foot have not affected at least 5 percent 
of his entire body or exposed areas; systemic therapy has not 
shown.

3.  The Veteran's service-connected tinea corporis has not 
affected at least 5 percent of his entire body or exposed areas; 
systemic therapy has not shown.

4.  By a September 1998 rating decision, the RO awarded the 
Veteran service connection for PTSD effective from July 17, 1997.  
The Veteran did not appeal the decision.

5.  The RO's September 1998 decision did not represent an 
unreasonable application of extant law to the facts that were 
then known.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected fungus infection and callosities of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2009); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for a rating in excess of 10 percent for 
service-connected fungus infection and callosities of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2009); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a compensable rating for service-connected 
tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2009).

4.  The September 1998 RO decision, which assigned an effective 
date of July 17, 1997, for the award of service connection, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

5.  Clear and unmistakable error was not committed in the 
September 1998 RO decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2009); 38 C.F.R. §§ 3.155, 3.303, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the rating claims on appeal has been accomplished.  
Through a July 2007 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claims for an increased ratings.  The 
Veteran was told that the evidence must show that his service-
connected disabilities had increased in severity.  The letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the July 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  Consequently, a remand of the rating issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the rating 
issues on appeal.  The Veteran's service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in Lincoln 
and Omaha, Nebraska.  The Veteran stated that he only receives 
treatment from VA facilities.  Additionally, in July 2007, the 
Veteran was provided a VA skin examination, the report of which 
is of record.  The report contains sufficient evidence by which 
to evaluate the Veteran's skin disabilities in the context of the 
rating criteria.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

The Board notes that the provisions of the VCAA are not 
applicable to a claim based on CUE.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. 
App. 165 (2001)).  In Livesay, the United States Court of Appeals 
for Veterans Claims (Court) noted that allegations of CUE are not 
conventional appeals and are fundamentally different from other 
kinds of action in the VA adjudicative process.  Because the 
Veteran is not pursuing a claim for benefits, but rather is 
collaterally attacking a prior final decision, the duties to 
notify and assist as set forth in the VCAA are not applicable to 
that claim.  15 Vet. App. at 178-79.  Even so, the Veteran has 
been notified of the general criteria for assigning effective 
dates.

II. Analysis

A. Skin Rating Issues

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The Veteran's service-connected skin disabilities have been 
historically evaluated under Diagnostic Code 7806 as analogous to 
dermatitis or eczema.  Under that diagnostic code, a 
noncompensable rating is warranted when less than 5 percent of 
the entire body or less than 5 percent of exposed area is 
affected, and; no more than topical therapy is required during 
the past 12-month period.  A 10 percent rating is warranted when 
there is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
warrants a 60 percent rating.  38 C.F.R. § 4.118 (Diagnostic 
Code 7806) (2009).  The rating criteria for tinea corporis also 
allows for the evaluation of the disability under Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (Diagnostic Code 7813).

As noted in the introduction, the rating for the Veteran's skin 
disabilities affecting the feet was increased to 10 percent for 
each foot during the course of the claim.  In doing so, the RO 
rated the Veteran's fungus infection and callosities as analogous 
to a painful scar under Diagnostic Code 7804.  That diagnostic 
code provides for a maximum 10 percent rating for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118 
(Diagnostic Code 7804) (2008).

(During the pendency of the claims, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to October 
23, 2008, the revised criteria are not for application in his 
case.  The Board notes that the amendment allows for a veteran to 
request a review of a scar disability under the revised criteria 
irrespective of whether the veteran's disability has increased 
since the last review.  Id.  No such request has been made.)

A review of the evidence of record reveals that, during the 
course of the claim, the Veteran has received treatment at the 
Omaha VAMC's podiatry clinic for problems with his feet.  A corn 
on the right foot and dystrophic toenails were found and treated.  
Tinea corporis was not referenced in the VA treatment records.

In July 2007, the Veteran underwent VA skin examination.  The 
examiner reviewed the evidence in the claims file and noted that 
the Veteran had a 39-year history of fungal infections in the 
feet, toes, and nails.  The Veteran reported that he experiences 
occasional fungal infections, but none at the time of the 
examination.  It was noted that treatment has consisted of 
topical powders, primarily for the webbing of the feet.  The 
examiner expressly noted that the treatment has not consisted of 
corticosteroids or other immunosuppressive drugs.  On 
examination, the Veteran's skin disabilities were found to affect 
less than 5 percent of exposed areas and less than 5 percent of 
total body area.  The examiner found that there was onychomycosis 
of the toenails, low-grade maceration of the toe webs, and tender 
calluses on balls of both feet and the heels of both feet.  No 
tinea corporis was present.  The examiner diagnosed the Veteran 
with chronic onychomycosis of the toenails, maceration of the toe 
webs, and calluses of heels and balls of both feet.

At his hearing, the Veteran stated that he does get flare-ups of 
skin problems all over his body and it affects more than 5 
percent of his body.  He also stated that he primarily uses 
powder for treatment and does not take any pills.

In consideration of the evidence of record, the Board finds that 
the Veteran's service-connected fungus infection and callosities 
of either foot has not affected at least 20 percent of his entire 
body or exposed areas.  The July 2007 VA examiner explicitly 
addressed this aspect of the rating criteria in his report.  It 
was found that less than 5 percent of exposed areas and less than 
5 percent of total body area were affected.  Additionally, VA 
treatment records do not reflect that the skin disabilities of 
the feet have affected at least 5 percent of the Veteran's entire 
body or exposed areas.  The examiner's opinion on this aspect is 
more probative than the Veteran's statement regarding the amount 
of areas affected given the examiner's expertise as a physician.  
Moreover, the examiner expressly noted that the Veteran's 
treatment has not consisted of corticosteroids or other 
immunosuppressive drugs.  VA treatment records also do not 
reflect that corticosteroids or other immunosuppressive drugs 
have been required.  The Veteran stated that he only uses topical 
treatment.  Without sufficient evidence that the Veteran's skin 
disabilities of the feet have affected at least 5 percent of the 
entire body or exposed areas, or have required systemic therapy 
or immunosuppressive therapy, a compensable rating under 
Diagnostic Code 7806 is not warranted for either foot.  See 
38 C.F.R. § 4.118 (Diagnostic Code 7806).

To the extent the callosities on the heels and balls of the 
Veteran's feet equate to painful scars, the Veteran has already 
been awarded the maximum 10 percent schedular rating for painful 
scars on both feet.  See 38 C.F.R. § 4.118 (Diagnostic Code 7804) 
(2008).  A higher schedular rating is not permissible.

In regards to the Veteran's tinea corporis, the Board finds that 
a compensable rating is not warranted because it has not affected 
at least 5 percent of his entire body or exposed areas; systemic 
therapy has not shown.  See 38 C.F.R. § 4.118 (Diagnostic 
Code 7806).  In fact, the July 2007 VA examiner found that no 
tinea corporis was present.  Given that the disability is not 
found, a noncompensable rating is appropriate.

The Board does not find the Veteran's statement credible 
regarding the amount of areas affected and that he has skin 
problems all over his body in view of the absence of tinea 
corporis during the July 2007 VA skin examination and the absence 
of any complaints of, or treatment for, tinea corporis in the VA 
treatment records spanning several years during the course of the 
claim.  The same treatment records do contain complaints of, and 
treatment for, skin problems affecting the feet.  Notably, the 
Veteran has previously been examined on multiple occasions in 
connection with earlier claims for an increase.  Historical VA 
skin examinations in April 2001, August 1999, March 1998, and 
March 1991 do not contain a diagnosis of tinea corporis.  The 
most recent VA skin examination that showed tinea corporis was 
conducted in July 1983.  In view of this evidence, the Board 
finds that the Veteran's tinea corporis has not been manifest at 
any point during the pendency of the present claim.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that any of the Veteran's service-connected 
skin disabilities has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disabilities have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claims 
for ratings in excess of 10 percent for fungus infection and 
callosities of the right and left foot, and a compensable rating 
for tinea corporis, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claims for an increase, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B. Clear and Unmistakable Error

By way of background, a report of contact from the Veteran's 
representative, dated in November 1990, noted that the Veteran 
wished to file a claim of service connection for PTSD.  This was 
the Veteran's initial claim concerning PTSD.  By a September 1991 
rating decision, the RO denied service connection for PTSD on 
account of no current diagnosis of PTSD.  A letter of notice of 
the decision was sent to the Veteran in October 1991.  The 
Veteran did not initiate an appeal within one year of the 
notification of the September 1991 rating decision.  Several 
correspondences were received during the year following the 
October 1991 notification letter, but none of them pertained to 
the PTSD service connection claim.  Consequently, the RO's 
September 1991 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

By a September 1998 rating decision, the RO granted service 
connection for PTSD (and assigned a total (100 percent) 
disability rating).  The effective date of the award of service 
connection was set as July 17, 1997.  A letter of notice of this 
decision was sent to the Veteran in October 1998.  The Veteran 
did not appeal the decision.  As a result, the September 1998 
decision also became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

The Veteran contends that an earlier effective date should have 
been assigned for the award of service connection for PTSD on 
account of clear and unmistakable error.  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2009).  The Board finds that 
the decision in question is impliedly the September 1998 rating 
decision whereby the effective date was assigned.

The Court has addressed the question of determining when there is 
CUE present in a prior decision.  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination:  (1) 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort that, 
had it not been made, the outcome would have been manifestly 
changed at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-14; 
see also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The 
Court has also stated that CUE is a type of error in which 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made.  Russell, 3 Vet. App. 
at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that 
CUE is a very specific and rare kind of error.  Id. at 43.  The 
Court noted that CUE is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Id.  The Court further indicated that in order to raise a valid 
claim of CUE, the veteran must specifically indicate what the 
error is and that unless it is the type of error that, if true, 
would be CUE on its face, the veteran must provide persuasive 
reasons why the decision would have been manifestly different but 
for the error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, and a CUE claim 
is undoubtedly a collateral attack, the presumption is even 
stronger.  Id.

Examples of situations that are not CUE are a changed diagnosis 
(a new medical diagnosis that "corrects" an earlier diagnosis 
considered in a decision), the VA's failure to fulfill the duty 
to assist, and/or evaluation of evidence (a disagreement as to 
how the facts were weighed or evaluated).  See, e.g., 38 C.F.R. 
§ 20.1403(d) (2009).  The Court has held that allegations that 
previous adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear and 
unmistakable error.  Similarly, broad brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of error 
cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  
In addition, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).

Essentially, the Veteran and his representative's theory of CUE 
is that the RO, in September 1998, incorrectly applied the laws 
pertaining to effective dates when it did not assign an effective 
date earlier than July 17, 1997 for the award of service 
connection for PTSD.  See 38 C.F.R. § 3.400 (1998).

The regulations extant at the time of the September 1998 decision 
generally provided that the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1998).  The effective date of a 
reopened claim, including when new and material evidence is 
received, is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (1998).

In setting the effective date for the award of service connection 
for PTSD as July 17, 1997, it appears that the RO used the date 
of receipt of claim as the effective date; that is, the date of 
receipt of the claim to reopen the claim that had been previously 
and finally decided in September 1991.  In granting the claim in 
September 1998, the RO did not discuss the July 17, 1997, date in 
any meaningful sense.  In denying the CUE claim currently on 
appeal, the RO stated that the July 17, 1997, date was the date 
that the claim to reopen was received.

A review of the claims file reveals that July 17, 1997, is the 
date of a letter from T.B.-a friend to the Veteran.  It does not 
appear that the letter was received by VA until August 12, 1997.  
In any case, T.B.'s letter described several claims and issues, 
including PTSD.  The letter could reasonably be construed as an 
informal claim of service connection for PTSD, to the extent that 
the letter was ultimately submitted by the Veteran.  See 
38 C.F.R. § 3.155 (1998).

In regards to the date of claim to reopen, the record reveals 
that correspondence received prior to July 17, 1997, could have 
been construed as a claim to reopen the previously denied PTSD 
service connection claim.  Significantly, Congressman Peter 
Hoagland submitted a letter, dated May 25, 1994, to VA wherein he 
asked VA to reconsider the Veteran's conditions as service-
connected injuries.  The letter was received by VA on June 16, 
1994.  Attached to the Congressman Hoagland's letter was a 
statement from the Veteran wherein he stated, among other things, 
that PTSD should be service connected.  Notably, communication 
from a Member of Congress may be considered informal claim.  See 
38 C.F.R. § 3.155 (1998).  A separate letter, dated July 27, 1995 
(received August 7, 1995), from Senator Jim Exon contained 
similar language.

In failing to accept the communication from either of the two 
Congressmen as an informal claim to reopen, the RO committed 
error in the September 1998 decision in determining the date of 
the claim to reopen.  Nevertheless, the analysis does not end 
here as the extant regulations provided that the effective date 
of a reopened claim, including when new and material evidence is 
received, is the date of receipt of claim or date entitlement 
arose, whichever is later.

As noted previously, the Veteran's PTSD claim was denied in 
September 1991 on account of no current diagnosis of PTSD.  A 
current disability is an essential element in substantiating a 
claim of service connection.  See 38 C.F.R. § 3.303 (1998).  In 
support of his claim to reopen, the Veteran submitted a 
psychological evaluation, dated July 21, 1997, from psychologist 
T.C.N.  The evaluation report was received by VA on November 6, 
1997.  Dr. T.C.N.'s report represented the earliest evidence that 
the Veteran in fact met the criteria for a clinical diagnosis of 
PTSD.  The Veteran was later seen by a VA psychiatric examiner in 
September 1998 who provided a similar diagnosis.  Based on this 
evidence, it would not be an unreasonable interpretation to find 
that entitlement did not arise until Dr. T.C.N.'s report was 
received; that is, the claim was not substantiated until evidence 
of a current diagnosis of PTSD was received.

Based on the evidence of record at the time of the decision in 
question, it is at least debatable as to when entitlement arose 
in regards to the reopened claim of service connection for PTSD.  
It is certainly not debatable when entitlement arose given that 
evidence of the earliest clinical diagnosis of PTSD was received 
in November 1997.  Because the extant law provided that the 
effective date is the later of the two events-date of receipt of 
claim or date entitlement arose-any error committed by the RO in 
determining the correct date of claim is not the type of error 
that would result in a manifestly different outcome but for the 
error.  See Fugo, 6 Vet. App. at 43.  The date entitlement arose 
was the controlling aspect in applying the effective date 
regulations not the date of claim.  See 38 C.F.R. § 3.400(q), (r) 
(1998).

In sum, given the high hurdle apparent in the definition of CUE, 
that type of error was not committed when the RO failed to assign 
an effective date earlier than July 17, 1997, for the award of 
service connection for PTSD, because it is not undebatable that 
an earlier effective date was warranted.  Therefore, the RO's 
September 1998 rating decision did not represent an unreasonable 
application of extant law to the facts that were then known.  
Because CUE was not committed in the September 1998 rating 
decision, the Veteran's present claim must be denied.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

An increased rating for fungus infection and callosities of the 
right foot is denied.

An increased rating for fungus infection and callosities of the 
left foot is denied.

A compensable rating for tinea corporis is denied.

Clear and unmistakable error was not committed in a September 
1998 rating decision that failed to assign an effective date 
earlier than July 17, 1997, for an award of service connection 
for PTSD; the appeal of this issue is denied.




REMAND

The Board finds that additional development is necessary in 
regards to the claim of service connection for a disability 
manifested by memory loss.

The Veteran asserts that he has memory loss, primarily short-term 
memory loss, secondary to service-connected PTSD.  As was noted 
by the RO in the denials of this claim, memory loss may be a 
symptom of PTSD according to the rating criteria.  See 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2009).  The Veteran's PTSD has 
been evaluated as totally disabling; thus, any severity of 
associated memory loss is contemplated by the total rating.  If 
the Veteran's memory loss is strictly a symptom of his PTSD, then 
a separate rating or an award of service connection for a 
distinct disability would not be appropriate.

Even so, an award of service connection for a separate and 
distinct disability manifested by memory loss is not prohibited.  
That is, the Veteran may have another mental disability for which 
service connection is possibly warranted.  For instance, VA 
treatment records contain a diagnosis of dementia-a disability 
separate and distinct from PTSD.  Additionally, when the Veteran 
was awarded the total rating for PTSD, it was not evident that 
memory loss was part of the symptomatology that made him totally 
disabled.  A September 1998 VA psychiatric examination report 
(that included a diagnosis of PTSD) indicates that the Veteran's 
memory was intact.  Additionally, an August 2000 VA psychiatric 
examination report (that included a diagnosis of PTSD) states 
that the Veteran's recent and remote memory was intact.

The Veteran was not afforded a VA examination in connection with 
this claim.  He should be scheduled for a VA psychiatric 
examination to clarify whether he meets the criteria for a 
disability other than PTSD.  See 38 C.F.R. § 4.125 (2009).  The 
examination is also necessary to determine whether the Veteran 
experiences memory loss solely as a result of PTSD or some other 
separate and distinct disability.  If it is determined that the 
Veteran has a disability other than PTSD manifested by memory 
loss, an opinion is required to address whether the other 
disability was caused by, or made chronically worse by, service-
connected PTSD.  See 38 C.F.R. § 3.310 (2009).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
If deemed necessary to make a diagnosis, 
psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of a disability other than PTSD 
(such as dementia).  The examiner should 
list all of the Veteran's disabilities in 
accordance with DSM-IV.  The examiner 
should provide an opinion as to whether the 
Veteran experiences memory loss solely as a 
result of PTSD or some other separate and 
distinct disability.  If memory loss is not 
solely associated with PTSD, the examiner 
should also provide an opinion as to the 
medical probabilities that the Veteran has 
a separate and distinct disability 
manifested by memory loss that was caused 
by, or made chronically worse by, his 
service-connected PTSD.  All examination 
results, along with the complete rationale 
for the opinions provided, to include 
citation to pertinent evidence of record 
and/or medical authority, as appropriate, 
should be set forth.  An opinion should be 
provided for each non-PTSD disability 
manifested by memory loss diagnosed.

2.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for a disability 
manifested by memory loss as secondary to 
service-connected PTSD.  If the benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


